Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites “the radiological imaging system is a multimodality device”.  Examination of the written description yields no specific definition for a “multimodality device” however reading paragraph [0031] in context a multimodality device is one which performs at least one of tomography, fluoroscopy, radiography, or “multimodality” i.e., a combination of the prior 3 entries.  As such, the additional limitations of claims 4-6 are duplicative of “multimodality” as that term, as informed by the written description, already so requires.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kitano (2021/0383542)(earliest date of priority Jun. 5, 2020).


Regarding claim 1, Kitano teaches a radiological imaging system, comprising: a gantry defining an analysis zone into which a part of a patient is placed (post 24 and structure upon which source 25 and detector 33 are affixed); a source (source 25), housed within the gantry, suitable to emit radiation that passes through the part of the patient; a detector (detector 33), housed within the gantry, suitable to receive the radiation; wherein the system is configured to receive the patient alternatively in a wheelchair (Kitano, Fig. 3) and at least one  of the following arrangements: (a) having a stationary bed and a translatable gantry and (b) having a bed with a table top that translates through the analysis zone along a main direction (Kitano, Fig. 1, see also Figs. 2.).  
The limitation directed to the reception of a patient in a wheelchair is not found in Applicant’s priority documents.  Thus that subject matter is entitled only to the filing date of the present continuation-in-part application, with effective filing date July 6, 2020.
Claim 1 differs from Kitano in that the source and detector are mounted on the support structure or “post” rather than being “within” the gantry structure.
Stoutenburgh (WO 2015/112424)(previously cited) discloses a multimodality radiographic imaging system where the claimed source and detector lie within the gantry housing.  (Stoutenburgh, Fig. 1)
It would have been obvious to one of ordinary skill in the art to arrange the source and detector of Kitano inside the gantry structure as taught by Stoutenburgh in order to protect the detectors from impact during their travel, particularly when enabling tomographic imaging where the source and detector rotate during image capture.
Regarding claim 2, the combination of Kitano and Stoutenburgh further teaches the system is configured to receive the patient in at least three of the arrangements of claim 1.  (Kitano discloses moving gantry and wheelchair accommodation, Stoutenburgh teaches a translating bed at [0079])
Regarding claim 3, the combination of Kitano and Stoutenburgh further teaches the radiological imaging system is a multimodality imaging device.  (Stoutenburgh, [0015], [0016])
Regarding claims 4-6, claims 4-6 add no structural feature by which the claimed device may be distinguished from the combination of Kitano and Stoutenburgh
Regarding claim 11, claim 11 is rejected on the same grounds as claim 1 above.
Regarding claim 12, claim 12 is rejected on the same grounds as claim 2 above.
Claims 7, 8, 10, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitano and Stoutenburgh, and further in view of Gregerson (2010/0172468)(previously cited)
Regarding claims 7 and 8, the combination of Kitano and Stoutenburgh lacks explicit teaching of the stationary bed and bed with a table top are made of a radiolucent or radio-transparent material.  
Gregerson teaches the stationary bed and bed with a table top are made of a radiolucent or radio-transparent material.  (Gregerson, [0052])
While Kitano does teach metallic structural items in the radiation path and further the processing necessary to remove the image of those structural items, it would nevertheless be obvious to one of ordinary skill in the art to replace those metallic structural items with radiolucent or radiotransparent items in order to reduce the necessity for such signal processing.
Regarding claim 8, the combination of Kitano, Stoutenburgh, and Gregerson further teaches the seating or reclining apparatus comprises a radiolucent support for placement of the part of the patient into the gantry.  ([0052])
Regarding claim 10, the combination of Kitano, Stoutenburgh, and Gregerson further teaches the stationary bed comprises a radiolucent support for placement of the part of the patient into the gantry.  (Gregerson, [0052])
Regarding claims 13,14, and 16, these claims are rejected on the same grounds as claims 7, 8, and 10.
Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed 2/4/2022, with respect to the rejection(s) of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kitano.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishiyama (2015-019844) teaches an arrangement of radiography equipment configurable to receive a patient in a wheelchair.  Rejections may be possible based on Ishiyama, however it was decided that Kitano provided a more sound basis for rejections of the claims as currently presented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/               Primary Examiner, Art Unit 2884